CHAMBERS COUNTY DISTRICT CLERK


                                                                                          FILED IN
                                                                                   1st COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                   1/5/2015 3:24:23 PM
                                                                                   CHRISTOPHER A. PRINE
                                                                                           Clerk
      PATTI L. HENRY                                                          P.O. DRAWERNN
      DISTRICT CLERK                                                         ANAHUAC, TEXAS 77514
      (409) 267-2432 OFFICE                                                  (409) 267-8209 -FAX NO.

                        NOTICE OF APPEAL AND ASSIGNMENT OF COURT

                                             January 5, 2015



      TO:     First Court of Appeals
              Houston, Texas 77002

      RE: Cause No. CV29009; In the Matter of the Marriage of Shaun Kelly In the 253rct DISTRICT COURT
      OF CHAMBERS COUNTY, TEXAS

      Styled: AMANDA LEIGH SELLERS, APPELLANT
              vs.
              SHAUN KELLY SELLERS

      DATE 9F JUDGMENT: December 5, 2014
      NOTICE OF APPEAL: Filed: January 5, 2015.

      The above case was assigned to your Court on the L       Day of JANUARY A. D. 2015, by the Clerk of the
      District Court of Chambers County, Texas.

      Sincerely,




CC:   Amanda Leigh Sellers
      Appellant Pro-Se
      23818 Firegate Drive
      Spring,Texas77373

      Beverly J. Harper
      Attorney At Law
      P.O. Box 665
      Channelview, Texas 77530
                                                        A
                                                        v

                             NO. CV29009
                                                               2015 JAN -5 AM 10: 59
INTHE MATTEROF                          §     IN THE DISTRICT COURT ,; . : -·:.,
                                                                    GJS~~\~C; ~~U>.J~, (·.;~ ...   --   :~;_.,JNf'f. l:;~.,\';·:
THE MARRIAGE OF                         §
                                        §     253RD JUDICIIAL D~~J~, r_:~ury
SHAUN KELLY SELLERS                     §
AND                                     §
AMAND LEIGH SELLERS                     §
                                        §
                                        §
AND IN THE INTEREST OF                  §     CHAMBERS COUNTY, TEXAS
PEYTON GRACE SELLERS                    §
A MINOR CHILD                           §

                           NOTICE OF APPEAL

         This notice of Appeal is filled by Amanda Leigh Sellers,

Respondent, a part to this trail court's judgment or other appealable

order.

         1.    The trial court, cause number, and style of this case are in

               the caption above.

         2.    The judgment or order appealed from was signed on

               December 5, 2014

         3.    Amanda Leigh Sellers desires to appeal from all portions of

               the judgment.

         4.    This notice is being filed by Amanda Leigh Sellers
.                                                        e



                                         Aman       1gh Sellers
                                         23818 Firegate Drive
                                         Spring, Texas 77373
                                         (832) 914-3986
                                              Pros


                             Certificate of Service


          I certify that a true copy of this Notice of Appeal was served in
    accordance with rule 9.5 of the Texas Rule of Appellate Procedure on
    each party or that party's lead counsel as follows by facsimile on
    December 5, 2014:

    A Copy of this notice is being with the appellate clerk in accordance with
    the Rule 25.l(e) of the Texas Rule of Appellate Procedure.




                                               AMANDA LEIGH SELLERS
                                                      PROS




    ATTORNEY FOR PETITIONER:
    BEVERLY J. HARPER
    P.0.BOX665
    CHANNELVIEW, TEXAS 77530
                        >'
                                                                                                                   11/7/2014 1:29:36 PM      '



                                                                                                    11
                                                                                                                           Patti L. Henry
                                                                                                                            District Clerk
                                                                                                                ~hambers~unty, v~~as
                                                                        . ·- • ··~ •.•.• ~ 1 )jjV-1- )',./='~ ...- /~ -
                                                           No • cv29o~Esr0. J'J·r·f r.i~r,.., 1ll.6- --~ ,·,.,.,                I
                                                                                                                 1/' L_.JJiU..,f)k.~l(
                   IN THE MATTER OF                                     § IN   TH~g~j~ICT COURT               -·                /     (J
                   THE MARRIAGE OF                                      §
                                                                        §
                                                                            253
                       SHAUN KELLY SELLERS                              §         Rl:?Juo1c1AL DISTRICT
                   AND                                                  §
                   AMANDA LEIGH (BAKER) SELLERS                         §
                                                                        §
                       AND IN THE INTEREST OF                           §
                   PEYTON GRACE SELLERS                                 §
                   A MINOR CHILD                                        §      CHAMBERS COUNTY, TEXAS

                                                ORIGINAL PETITION FOR DIVORCE
                                           APPLICATION FOR TEMPORARY RESTRAINING ORDER,
                                           . TEMPORARY EX PARTE RESTRAINING ORDER,
                                           REQUEST FOR HEARING ON 'fEMPORARY ORDERS
                                                    AND NOTICE OF HEARING

                  1.          Discovery Level

                             Discovery in this case is intended to be conducted under level 2 of rule 190 of the Texas

                  Rules of Civil Procedure. One child is involved in this divorce case, and the value of the marital

                  estate is more than $50,000.

                  2.          Parlies

                             This suit is brought by SHAUN KELLY SELLERS, Petitioner, social security number

                  xxx-xx-x027, who is over the age of eighteen years and resides in Chambers County, TX.




r /'7
i;:'> · (     ·
                  AMANDA         LEIGH   (BAKER)    SELLERS,     Respondent,      whose social    security number is

                  XXX-XX-X908 is also over the age of eighteen years, and whose residence is now in Montgomery

                  County, Texas but she was formerly a resident of Chambers County, Texas.                    (,            /

q,'\3.    Using an illegal or controlled substance whether or not in possession of the child;

4. Allowing third parties to use an illegal or controlled substance during a party's period of
possession of the child;

5. Discussing this divorce proceeding or related matters within the hearing of the child or
in the presence of the child;

6. Allowing third parties to discuss this divorce proceeding or related matters within the
hearing of the child or in the presence of the child;

7. Interrogating a child regarding the conduct of the other party during a period of
possession of a child;

8. Allowing third parties to interrogate a child regarding the conduct of the other party
during a period of possession of a child;

9. Making any derogatory comment or gesture regarding a party or a party's family
member within the hearing of the child or in the physical presence of the child;

10. Allowing third parties to make any derogatory comment or gesture regarding a party
or a party's family member within the hearing or in the physical presence of the child;

11. Communicating with the other party or a child, in person, by telephone, or in writing in
vulgar, profane, obscene or indecent language, or in a coarse or offensive manner;

12. Allowing any unrelated adult member of the opposite sex to be in a party's residence
between the hours of 10:00 o'clock p.m. and 7:00 o'clock a.m. during a period of
possession of a child;

13. Removing a child from the possession of a party or a designated competent adult
acting on behalf of a party without an order from the court to do so; and,

14.    Hiding or secreting the child from a party.

15. Directly or through the agency of a third party or anonymously, intentionally
communicating with the other party in person by telephone, text, email, or in writing, in
vulgar, profane, obscene or indecent language, or in coarse or offensive manner,
with the intent to harass, annoy or alarm the other party;


16. Directly or through the agency of a third party or anonymously, placing one or more
telephone calls, text messages or emails, or at any unreasonable hour, in an
offensive and repetitious manner, or without a legitimate purpose of
communicating with the intent to harass, annoy or alarm the other party;

17.        Directly or through the agency of a third party or anonymously, placing om~ or
more telephone calls, text messages or emails, threatening the other party with
                                       7
                                                                       A
                                                                       v

out in the Texas Family Code.

11.    Division of Community Property

       Petitioner believes Respondent will enter into an agreement for the division of their estate.

If such an agreement is made, Petitioner requests the Court to approve the agreement and divide

their estate in a manner consistent with the agreement.        If such an agreement is not made,

Petitioner requests the Court to divide their estate in a manner that the Court deems just and rig ht,

as provided by law based on the following including, but not limited to:

       1. Fault in the breakdown of the marriage;

       2.   Community indebtedness and liabilities by each of the spouses;

       3. Tax consequences of the division of the property;

       4. Nature of the property divided;

       5. The respective earning capacity of the parties;

       6. The education and employability of the parties;

       7. The loss of the innocent spouse of the contribution of the guilty spouse to the marital
       estate; and,

       8. Attorney's fees and costs to be paid.

12.    Request for Temporary Orders and Injunctions Regarding Person and Properly

              Petitioner requests the Court, after notice and hearing, for the preservation of the

       property and protection of the parties, to make temporary orders and issue appropriate

       temporary orders and issue any temporary mutual injunctions respecting the temporary

       use of the parties' property as deemed necessary and equitable, including but not limited to

       the following:

               1. Awarding to each party the vehicle in the possession of each party and
               enjoining the other party from entering, operating or exercising control over it
               during the pendency of this suit; and specifically awarding to Petitioner any vehicle
               he has in his possession and enjoining the Respondent from entering, operating or
               exercising control over it during the pendency of this suit.

                                                  3
               2. Awarding to each party the vehicle in the possession of each party and
               enjoining the other party from entering, operating or exercising control over it
               during the pendency of this suit; and specifically awarding to Respondent the
               201 O Saturn SUV and enjoining the Petitioner from entering, operating or
               exercising control over it during the pendency of this suit.

13.     Request for Temporary Restraining Orders and Injunctions

       Petitioner requests the Court, without notice and hearing, for the preservation of the

property and protection of the parties, to issue ex parte temporary restraining orders and at the

time of hearing hereon to issue appropriate temporary orders and issue any temporary mutual

injunctions respecting the temporary use of the parties' property as deemed necessary an.d

equitable, including but not limited to the following:

       "The mutual injunctions granted below shall be effective immediately and shall be binding

on SHAUN KELLY SELLERS, Petitioner, and the Respondent. AMANDA LEIGH (BAKER)

SELLERS.     IT IS ORDERED that SHAUN KELLY SELLERS, Petitioner, and the Respondent,

AMANDA LEIGH (BAKER) SELLERS, are hereby enjoined from the following:

       1. Communicating with the other party in person by telephone, or in writing in a vulgar,
profane, obscene or indecent language or in an offensive manner.

       2.    Misrepresenting or refusing to disclose to the other party or the Court, on proper
request, the existence, amount, or location of any property of the parties, or either of them.

        3. Damaging or destroying the tangible property of the parties, or either of them,
including any document that represents or embodies anything of value.

       4. Tampering with the tangible property of the p~uties, or either of them, including any
document that represents or embodies anything of value, and causing pecuniary loss to the other
party.

        5. Selling, transferring, assigning, mortgaging, encumbering or in any mcmner
alienating any of the property of a party, whether separate or community property,
specifically the Respondent's gun collection and the two boats.

       6. Incurring any indebtedness, other than legal expenses, in connection with this case,
except as authorized by the Court.

         7_ Making withdrawals from any bank account or savings account in any financial I
institution for any purpose, except as authorized by this Court.

                                                         4
         3.     Surrender of Child by AMANDA LEIGH (BAKER) SELLERS - AMANDA
                LEIGH (BAKER) SELLERS is ORDERED to surrender the child to SHAUN
                KELLY SELLERS, if the child are in AMANDA LEIGH (BAKER) SELLERS's
                possession or subject to AMANDA LEIGH (BAKER) SELLERS'S control, at
                the beginning of each period of SHAUN KELLY SELLERS's exclusive
                periods of possession, at the place designated in this Standard Possession
                Order at the at the residence of SHAUN KELLY SELLERS.

         4.     Return of Child by SHAUN KELLY SELLERS - SHAUN KELLY SELLERS is
                ORDERED to return the child to AMANDA LEIGH (BAKER) SELLERS, if
                AMANDA LEIGH (BAKER) SELLERS is entitled to possession of the child,
                at the end of each of SHAUN KELLY SELLERS's exclusive periods of
                possession, at the place designated in this Standard Possession Order.

         5.     Personal Effects - Each conservator is ORDERED to return with the child
                the personal effects that the child brought at the beginning of the period
                of possession.

         6.     Designation of Competent Adult - Each conservator may designate any
                competent adult who is known to the child to pick up and return the
                child, as applicable. IT IS ORDERED that a conservator or a designated
                competent adult be present when the child are picked up or returned.

         7.     Inability to Exercise Possession - Each conservator is ORDERED to give
                notice to the person in possession of the child on each occasion that the
                conservator will be unable to exercise that conservator's right of
                possession for any specified period.

         8.     Written notice shall be deemed to have been timely made if received or
                postmarked before or at the time that notice is due.

         9.     Notice to School and SHAUN KELLY SELLERS - If AMANDA LEIGH
                (BAKER) SELLERS's time of possession of the child ends at the time
                school resumes and for any reason the child are not or will not be
                returned to school, AMANDA LEIGH (BAKER) SELLERS shall immediately
                notify the school and SHAUN KELLY SELLERS that the child will not be or
                has not been returned to school.

 This concludes the Standard Possession Order.

 Parenting Plan: Supplementation of Possession by Electronic Communication

      IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS and SHAUN KELLY SELLERS
 shall provide to one another the telephone number at which the child may be contacted
 for purposes of this supplementation of possession by electronic communication for the
 specific periods set out herein. Each conservator is encouraged to communicate
_!~91Jlarly with a child when not in possession and it is the re~l?onsibility of conservator to
  make contact and not to rely upon the other conservator to make contact for the

                                              13
            this suit

15.         Request for Temporary Orders Regarding the Child

            Petitioner requests the Court, after notice and hearing, to dispense with the necessity of a

bond and to make temporary orders and issue any appropriate temporary injunctions for the

safety and welfare of the child of the marriage and deemed necessary and equitable, including,

but not limited to the following:

            1. Appointing Petitioner the temporary joint managing conservator with the exclusive
            right to determine the residence of the child and to make all medical and educational
            decisions regarding the child, PEYTON GRACE SELLERS;

            2. Appointing Respondent the joint managing conservator without the exclusive right to
            determine the residence of the child and without the right to make all medical and
            educational decisions regarding the child, PEYTON GRACE SELLERS, and designating
            periods of possession by the Respondent as ordered by the Court;

            3. Ordering the Respondent to pay child support to Petitioner for the benefit of the child in
            an amount and manner consistent with the guidelines for support as set out in the Texas
            Family Code; and,

            4. Ordering each party to pay one-half of all uninsured medical, optical and dental
            expenses of the child.

16. Request for Child Protection Injunctions

           Petitioner requests that the Court make temporary orders at the time of hearing hereon and

at the time of final trial hereon, to make permanent mutual injunctions as to both parties to protect

the health, welfare and safety of the child in substantially the following form:

            "The mutual injunctions granted below shall be effective immediately and shall be binding

on SHAUN KELLY SELLERS, Petitioner, and the Respondent, AMANDA LEIGH (BAKER)
      "i


SELLERS           IT IS ORDERED that SHAUN KELLY SELLERS, Petitioner, and the Respondent,

AMANDA LEIGH (BAKER) SELLERS. are hereby enjoined from the following:

            1. Consuming or allowing third parties to consume alcoholic beverages during a period
            of possession of the child;

            2. Consuming alcohol eight hours prior to a period of possession of the child;

                                                     6
TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVER'S
LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS ORDERED TO
GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED INFORMATION TO
EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR BEFORE
THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR
COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO PROVIDE 60-DAY
NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE CHANGE ON OR BEFORE
THE FIFrH DAY AFrER THE DATE THAT THE PARTY KNOWS OF THE CHANGE.

      THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE
COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY
VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR
ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.
      FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EACH
OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN
THE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE
THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE
PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500
FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF ATIORNEY'S FEES
AND COURT COSTS.

       Notice shall be given to the other party by delivering a copy of the notice to the
party by registered or certified mail, return receipt requested. Notice shall be given to
the Court by delivering a copy of the notice either in person to the clerk of this Court or
by registered or certified mail addressed to the clerk at the 253RD Judicial District Court
of Chambers County, Texas at P. 0. Box 490, Anahuac, TX 77514. Notice shall be
given to the state case registry by mailing a copy of the notice to State Case Registry,
Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.

      NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE
REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN
THIS ORDER. A PEACE OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER
AND THE OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST
ANY CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF
THE ORDER THAT RELATE TO CHILD CUSTODY. ANY PERSON WHO KNOWINGLY
PRESENTS FOR ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN
EFFECT COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN JAIL
FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $10,000.

       WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD
SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER
LmGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING
OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS,
A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR
PAYMENT OF ATIORNEY'S FEES AND COURT COSTS.




                                            25
                                                                           ...,
          imminent bodily injury;

          18.          Directly or through the agency of a third party or anonymously, threatening
          to take an un,awfu\ action against any person, intending by this action ~o annoy,
          harass or alarm the other party by telephone, text messages or emails;

          19. Making false reports to any governmental agency for the purpose of annoying,
          harassing, threatening or intimidating the other party;

          20.   Making false reports to any law enforcement agency for the purpose of
          annoying, harassing, threatening or intimidating the other party;

          21. Intentionally falsifying any writing or record relating to the conduct of a party;
          and,

          22. Intentionally, knowingly or recklessly causing bodily injury to a party either in
          person, or through the agency of a third party.

17.    Request for Interim and Final Attorney's Fees and Expenses

        It was necessary for Petitioner to secure the services of Beverly J. Harper, a licensed

attorney, to prepare and prosecute this suit as to the issues of child custody, periods of possession,

child support and property division, injunctions to secure and to protect the health, welfare and

safety of the child.

        In the event the parties are unable to reach an agreement regarding custody, possession,

property and injunctions, the Petitioner requests that the Court grant a judgment for interim

attorney's fees and costs against the Respondent in favor of Petitioner for the use and benefit of Ms.

Harper, or alternatively, to be taxed as costs and ordered immediately payable directly to Ms.

Harper for the preparation of this suit and for the future re~sonable attorney's fees and costs for the

final trial of this case. The Petitioner requests that Ms. Harper be allowed to enforce the Court's

order in her own name.

18.    Prayer

        Petitioner prays that citation and notice issue as required by law and that the Court grants a

divorce and all other relief requested in this petition. Petitioner prays that the Court issue an ex parle

temporary restraining order and at after notice and hearing hereon to appoint the parties joint
                                                   8
                                ·8
managing conservators as requested herein. order division of the marital estate if the parties fail to

agree, grant all orders as requested herein and grant temporary injunctions as to the person and

property of the parties and of the child as well to maintain the stability and continuity of the child

with the Petitioner. Petitioner prays for general relief to which he may be entitled by IQ.w or equity.

                                                  Respectfully submitted,




                                                  ~q. l}v
                                                  P.O. Box 665
                                                  Channelview, Texas 77530
                                                  (281) 839-7465
                                                  (281) 839-7645 FAX
                                                  State Bar No. 14250450
                                                  beverlyjharper@gmail.com
                                                  Attorney for SHAUN KELLY SELLERS


                             NOTICE OF HEARING TEMPORARY ORDERS

 Hearing on the foregoing request for temporary orders is hereby set for ___.l_l_~_O_L>_·_o'clock a.m.

 on
                            1
      _0«-.;.e=--c""-'-/.--=-5---l--~~o__.1.__y
                                             ___.2014.

                                                  ~OR                              CLERK OF THE COURT


                                                  THIS THE       k~    DAV CF-~ 1~..;.r-­
                                                                  R'CLOCK~.....,.
                                                  A.D. 20 ..p.t.=,AT
                                                                 PATTI L.   ENRY


                                                  8
                                                   ~                                DEP   ,




                                                      9
                                             CV29009
                                     NO.

IN THE MATTER OF                                 § IN THE DISTRICT COURT
THE MARRIAGE OF                                  §
                                                 §
SHAUN KELLY SELLERS                              § 253RIDJDICIAL DISTRICT
ANO                                              §
AMANDA LEIGH (BAKER) SELLERS                      §
                                                  §
AND IN THE INTEREST OF                           §
PEYTON GRACE SELLERS                             §
A MINOR CHILD                                    §     CHAMBERS COUNTY, TEXAS

                           TEMPORARY RESTRAINING ORDER AND
                      ORDER SETTING HEARING FOR TEMPORARY ORDERS

       On this day, the request of SHAUN KELLY SELLERS, the Petitioner in this suit for divorce,

for a temporary ex parte restraining order was presented to the Court.

       The Court examined the pleadings of the Petitioner. All references to the child are to

PEYTON GRACE SELLERS.

       IT IS THEREFORE ORDERED that the Clerk of the Court issue a temporary ex parte

restraining order restraining Petitioner, SHAUN KELLY SELLERS, and the Respondent, AMANDA

LEIGH (BAKER) SELLERS;         and, SHAUN KELLY SELLERS and AMANDA LEIGH (BAKER)

SELLERS are hereby immediately restrained from, and ordered, not to do the following:

       "The mutual injunctions granted below shall be effective immediately and shall be binding

on SHAUN KELLY SELLERS, Petitioner, and the Respondent. AMANDA LEIGH (BAKER)

SELLERS.    IT IS ORDERED that SHAUN KELLY SELLERS, Petitioner, and the Respondent,

AMANDA LEIGH (BAKER) SELLERS, are hereby enjoined from the following:

1. Communicating with the other party in person by telephone, or in writing in a vulgar, profane,
obscene or indecent language or in an offensive manner.

2. Misrepresenting or refusing to disclose to the other party or the Court, on proper request. the
existence, amount, or location of any property of the parties, or either of them.

                                                                                                1
     3.   Damaging or destroying the tangible property of the parties, or either of them, including any
     document that represents or embodies anything of value.

     4. Tampering with the tangible property of the parties, or either of them, including any document
     that represents or embodies anything ·of value, and causing pecuniary loss to the other party.

     5. Selling, transferring, assigning, mortgaging, encumbering or in any manner alienating any of
     the property of a party, whether separate or community property.

     6. Incurring any indebtedness, other than legal expenses, in connection with this case, except as
·,   authorized by the Court.

     7. Making withdrawals from any bank account or savings account in any financial institution for
     any purpose, exceptas authorized by this Court.

     8. Changing or in any manner altering the beneficiary designation on any life insurance policy,
     retirement or pension plan, or any other benefit of a party.

     9. Canceling, altering or in any manner affecting any casualty, automobile or health insurance
     policy insuring a parties' life or property.

     10. Opening or diverting the mail addressed to the other party.

     11. Signing or endorsing the other party's name on any negotiable instrument, check, draft, such
     as tax refunds, insurance payments and dividend, or attempting to negotiate any negotiable
     instrument payable to the other party without the personal knowledge of the other party.

     12. Taking any action to terminate or to limit credit or charge cards in the name of a party.

     13. Entering, operating or exercising control over the motor vehicle in the possession of the other
     party

             "The mutual injunctions granted below shall be effective immediately and shall be binding

     on SHAUN KELLY SELLERS, Petitioner, and the Respondent, AMANDA LEIGH (BAKER)

     SELLERS.       IT IS ORDERED that SHAUN KELLY SELLERS, Petitioner, and the Respondent,

     AMANDA LEIGH (BAKER) SELLERS, are hereby enjoined from the following:

             1. Consuming or allowing third parties to consume alcoholic beverages during a period of
             possession of the child;       ·

             2. Consuming alcohol eight hours prior to a period of possession of the child;


                                                                                                      2
,.,




      3.    Using an illegal or controlled substance whether or not in poi;;session of the child;

      4. Allowing third parties to use an illegal or controlled substance during a party's period of
      possession of the child:

      5. Discussing this divorce proceeding or related matters within the hearing of the child or
      in the presence of the child;

      6- Allowing third parties to discuss this divorce proceeding or related matters within the
      hearing of the child or in the presence of the child;

      7.  Interrogating a child regarding the conduct of the other party during a period of
      possession of a child;

      8. Allowing third parties to interrogate a child regarding the conduct of the other party
      during a period of possession of a child;

      9_ Making any derogatory comment or gesture regarding a party or a party's family
      member within the hearing of the child or in the physical presence of the child;

      1o. Allowing third parties to make any derogatory comment or gesture regarding a party
      or a party's family member within the hearing or in the physical presence of the child;

      11. Communicating wtth the other party or a child, in person, by telephone, or in writing in
      vulgar, profane, obscene or indecent language, or in a coarse or offensive manner;

      12. Allowing any unrelated adult member of the opposite sex to be in a party's residence
      between the hours of 10:00 o'clock p_m_ and 7:00 o'clock a.m. during a period of
      possession of a child;

      13. Removing a child from the possession of a party or a designated competent adult
      acting on behalf of a party without an order from the court to do so; and,

      14_    Hiding or secreting the child from a   party.
      15.    Directly or through the agency of a third party or anonymously, intentionally
      communicating with the other party in person by telephone, text, email, or in writing, in
      vulgar, profane, obscene or indecent language, or in coarse or offensive manner,
      with the intent to harass, annoy or alarm the other party;

      16.    Directly or through the ager1cy of a third party or anonymously, placing one or
      more telephone calls, text messages or emails, or at any unreasonable hour, in an
      offensive and repetitious manner, orwithc;>Ut a legitimate purpose of communicating
      with the intent to harass, annoy or alarm the other party;

      17.      Directly or through the agency of a third party or anonymously, placing one or more

                                                                                                    3
l   •   •




             telephone calls, text messages or emails, threatening the other party with imminent
             bodily injury;

             18.     Directly or through the agency of a third party or anonymously, threatening to take
             an unlawful action against any person, intending by this action to annoy, harass or
             alarm 1he other party by telephone, text messages or emails;

             19.    Making false reports to any governmental agency for the purpose of annoying,
             harassing, threatenlng or intimidating the other party;

             20. Making false reports to any law enforcement agency for the purpose of annoying,
             harassing, threatening or intimidating the other party;

             21.    Intentionally falsifying any writing or record relating to the conduct of a party;
             and,

            22. Intentionally, knowingly or recklessly causing bodily injury to a party either in
            person, or through the agency of a third party.

            This restraining order is effective Immediately and shall continue in force and effect until

    further order of this Court or until it expires by operation of law.   This order shall be binding on

    SHAUN KELLY SELLERS, the Petitioner, and AMANDA LEIGH (BAKER) SELLERS, the

    Respondent, on their agents, servants, and employees and on those persons in active concert or

    participation with them and who receive actual notice of this order by personal service or otherwise.

    The requirement of bond is hereby waived.

            IT IS FURTHER ORDERED that the Clerk shall issue to Respondent, AMANDA LEIGH

    (BAKER) SELLERS, to appear and Respondent, AMANDA LEIGH (BAKER) SELLERS is hereby

    ordered to appear before this   Court   on the   ~       Day of    }Qe.c-.      , 2014,   at J   I'-0('
    o'clock a.m. The purpose of the hearing is to determine whether during the pendency of this case,

    the Court should do the following:

            1. Appointing Petitioner the temporary joint managing conservator with the exclusive right
            to determine the residence of the child and to make all medical and educational decisions
            regarding the child, PEYTON GRACE SELLERS;

            2. Appointing Respondent the joint managing conservator without the exclusive right to

                                                                                                          4
                                                                                                                                l
•   '
        .-
         '




             f
                 !~


                 '   '   •                     •
                              determine the residence of the child and without the right to make all medical and
                              educational decisions regarding the child, PEYTON GRACE SELLERS, and designating
                              periods of possession by the Respondent as ordered by the Court;

                              3. Ordering the Respondent to pay to the Petitioner, child support consistent with the
                              guidelines for support as set out in the Texas Family Code;

                             4. Ordering each party to pay one-half of all uninsured medical, optical and dental
                             expenses of the child.

                             5.      Enjoining the parties from conduct injurious to the child as set out above to maintain
                             the stability and continuity of the child's current environment at school and enjoining the
                             Respondent from removing the child from the jurisdiction of the Court; and,

                              6. The Court should order the Respondent to pay interim attorney's fees and anticipated
                             expenses.


                             SIGNED this     /,{ll    Day Of     /tJo ve_~                        , 2014@     b   :4:L._ ~ M.




                                                                    ~(;PRESIDING
                 APPROVED AS TO FORM:
                                                                                       /sf~                  ~
                 ~Vh:
                                                                        THIS THE                    DAY OF
                                                                        A.O. 20.t..J:l__ A~ O'CLOCK=-:t40= M
                                                                                       PA    IL. HENRY
                                                                         DISTRICT CL        CHAMBER   OUN TY, TEXAS
                 P_ 0. Box 665
                 Channelview, TX 77530
                 281.839.7465
                 281.839.7645 FAX
                 TSBN 14250450
                 beverlyjharper@gmail.com
                 Attorney for SHAUN KELLY SELLERS,
                 Petitioner




                                                                                                                            5
                                        NO. CV 29009

IN THE MATTER OF                                      § IN THE DISTRICT COURT
THE MARRIAGE OF                                       §
                                                      §
SHAUN KELLY SELLERS                                   §  253RD JUDICIAL DISTRICT
AND                                                  §
AMANDA LEIGH (BAKER) SELLERS                         §
                                                     §
AND IN THE INTEREST OF                               §
PEYTON GRACE SELLERS                                 §
A MINOR CHILD                                        §    CHAMBERS COUNTY, TEXAS


          AGREED TEMPORARY ORDER MODIFYING PRIOR ORDER
          IN SUIT AFECTING THE PARENT-CHILD RELATIONSHIP

        On December 5, 2014, the Court heard this case.

Appearances

       Petitioner, SHAUN KELLY SELLERS, appeared in person and through his attorney
of record, BEVERLY J. HARPER, and announced ready and has agreed to the terms of
this AGREED TEMPORARY ORDER IN SUIT AFFECTING THE PARENT-CHILD
RELATIONSHIP as evidenced by Petitioner's signature below along with that of his
attorney.

        Respondent, AMANDA LEIGH (BAKER) SELLERS, appeared in person and
announced ready and has agreed to the terms of this AGREED TEMPORARY ORDER IN
SUIT AFFECTING THE PARENT-CHILD RELATIONSHIP Suit Affecting the Parent-Child
Relationship as evidenced by Respondent's signature below.

Record

       The making of a record of testimony was waived by the parties with the consent
of the Court.

Jurisdiction and Domicile

       The Court finds that it has jurisdiction of this case as a result of prior
proceedings. All persons entitled to citation have been duly cited.

Agreement of Parties

       The Court finds that the parties have entered into a written agreement as
contained in this temporary order by virtue of having approved this temporary order as
to both form and substanGe.
                       _ ___,.____ To the extent permitted by law, the parties stipulate the,::-
                                                                                           --~




                                                1
agreement is enforceable as a contract. The Court approves the agreement of the
parties as contained in this Agreed Temporary Order.

Child the Subject of this Suit

         The Court finds that Respondent and Movant are the parents of the following
child:

         Name: PEYTON GRACE SELLERS
         Sex:     Female
         Birth Date: 12/04/2008
         Birth Place: Houston, Chambers County, TX

Parenting Plan

        The Court finds that the provisions in this temporary order relating to the rights'
and duties of the parties with relation to the child, possession of and access to the child,
child support, and optimizing the development of a close and continuing relationship
between each party and the child.

Conservatorship

        The Court, having considered the circumstances of the parents and of the child,
finds that the following orders are in the best interest of the child.

      IT IS ORDERED that SHAUN KELLY SELLERS and AMANDA LEIGH (BAKER)
SELLERS are appointed Joint Managing Conservators of the following child: PEYTON
GRACE SELLERS.

        IT IS ORDERED that, at all times, SHAUN KELLY SELLERS and AMANDA LEIGH
(BAKER) SELLERS, as parent joint managing conservators of the child, shall have the
following rights:

         1.    the right to receive information from any other conservator of the child
               concerning the health, education, and welfare of the child;

         2.    the right to confer with the other parent to the extent possible before
               making a decision concerning the health, education, and welfare of the
               child;

         3.    the right of access to medical, dental, psychological, and educational
               records of the child;

         4.    the right to consult with a physician, dentist, or psychologist of the child;

         5.    the right to consult with school officials concerning the child's welfare and
               educational status, inclu(:ling school activities;



                                             2
       6.     the right to attend school activities;

       7.     the right to be designated on the child's records as a person to be
              notified in case of an emergency;

       8.     the right to consent to medical, dental, and surgical treatment during an
              emergency involving an immediate danger to the health and safety of the
              child; and

       9.     the right to manage the estates of the child to the extent the estates
              have been created by the parent or the parent's family.

        IT IS ORDERED that, at all times, SHAUN KELLY SELLERS and AMANDA LEIGH
(BAKER) SELLERS, as parent joint managing conservators, shall each have the following
duties:

       1.     the duty to inform the other conservator of the child in a timely manner
              of significant information concerning the health, education, and welfare of
              the child; and

       2.     the duty to inform the other conservator of the child if the conservator
              resides with for at least thirty days, marries, or intends to marry a person
              who the conservator knows is registered as a sex offender under chapter
              62 of the Code of Criminal Procedure or is currently charged with an
              offense for which on conviction the person would be required to register
              under that chapter. IT IS ORDERED that this information shall be
              tendered in the form of a notice made as soon as practicable, but not
              later than the fortieth day after the date the conservator of the child
              begins to reside with the person or on the tenth day after the date the
              marriage occurs, as appropriate. IT IS ORDERED that the notice must
              include a description of the offense that is the basis of the person's
              requirement to register as a sex offender or of the offense with which the
              person is charged. WARNING: A CONSERVATOR COMMITS AN OFFENSE
              PUNISHABLE AS A CLASS C MISDEMEANOR IF THE CONSERVATOR FAILS
              TO PROVIDE THIS NOTICE.

       IT IS ORDERED that SHAUN KELLY SELLERS and AMANDA LEIGH (BAKER)
SELLERS, as parent joint managing conservators during their respective periods of
possession, shall have the following rights and duties:

       1.     the duty of care, control, protection, and reasonable discipline of the
              child;
               \




       2.     the duty to support the child, including providing the child with clothing,
              food, shelter, and medical and dental care not involving an invasive
              procedure;




                                            3
      3.     the right to consent for the child to medical and dental care not involving
             an invasive procedure; and

       4.    the right to direct the moral and religious training of the child.

       IT IS ORDERED that SHAUN KELLY SELLERS, as a parent joint managing
conservator, shall have the following rights and duty:

      1.     the exclusive right to designate the primary residence of the
             child or a child within Chambers County and any counties
             contiguous to Chambers County, Texas. If AMANDA LEIGH (BAKER)
             SELLERS does not live in Chambers County, Texas, and any county
             contiguous to Chambers County, Texas, the geographical restriction is
             lifted from SHAUN KELLY SELLERS.

      2.     the joint right by mutual agreement to consent to medical,
             dental, and surgical treatment involving invasive procedures. In
             the event that the parties are unable to agree, the decision shall be made
             by the child's pediatrician or doctor;

      3.     the independent right to consent to psychiatric and
             psychological treatment of the child or a child, after consulting
             with the other parent prior to a child's first appointment, except in an
             emergency, and to provide the telephone number of the mental health
             professional to see the child and the date of the appointment;

      4.     the exclusive right to receive and give receipt for periodic
             payments for the support of the child or a child and to hold or
             disburse these funds for the benefit of the child or a child;

      5.     the independent right to represent the child or a child in legal
             action and to make other decisions of substantial legal significance
             concerning the child or a child;

      5.     the joint right by mutual agreement to consent to marriage and
             to enlistment in the armed forces of the United States;

      7.     the exclusive right to make decisions concerning the child or a
             child's education, after consulting with AMANDA LEIGH (BAKER)
             SELLERS;

      8.     except as provided by Section 254.0111 of the Texas Family Code, the
             joint right by mutual agreement to the services and earnings of the child
             or a child;

      9.     except when a guardian of the child or a child's estates or a guardian or
             attorney ad Iitem has been appointed for the chilc:J or a child, the joint
             right by mutual agreement to act as an agent otthe_child or a child in


                                           4
             relation to the child or a child's estates if the child or a child's action is
             required by a state, the United States, or a foreign government; and

      10.   the joint duty by mutual agreement to manage the estates of the child or
            a child to the extent the estates have been created by community
            property or the joint property of the parents.

      IT IS ORDERED that AMANDA LEIGH (~AKER) SELLERS, as a parent joint
managing conservator, shall have the following rights and duty:

      1.    the joint right by mutual agreement to consent to medical,
            dental, and surgical treatment involving invasive procedures. In
            the event that the parties are unable to agree, the decision shall be made
            by the child's pediatrician or doctor;

      2.    the independent right to consent to psychiatric and
            psychological treatment of the child or a child, after consulting
            with the other parent prior to a child's first appointment, except
            in an emergency, and to provide the telephone number of the mental
            health professional to see the child and the date of the appointment;;

      3.    the independent right to represent the child or a child in legal
            action and to make other decisions of substantial legal significance
            concerning the child or a child;

      4.    the joint right by mutual agreement to consent to marriage and
            to enlistment in the armed forces of the United States;

      5.    except as provided by Section 264.0111 of the Texas Family Code, the
            joint right by mutual agreement to the services and earnings of the child
            or a child;

      6.    except when a guardian of the child or a child's estates or a guardian or
            attorney ad !item has been appointed for the child or a child, the joint
            right by mutual agreement to act as an agent of the child or a child in
            relation to the child or a child's estates if the child or a child's action is
            required by a state, the United States, or a foreign government; and

      7.    the joint duty by mutual agreement to manage the estates of the child or
            a child to the extent the estates have been created by community
            property or the joint property of the parents.

Possession and Access




                                            s
paternal   g~~her
order of this o
              .
                 :ii t~~~~dthe~rther
                 /    '\-. ~ "- -~-~- ., ~
                                         \
      1.     Standard Possession Order

              The Court finds that the following provisions of this Standard Possession
      Order are intended to and do comply with the requirements of Texas Family
      Code Sections 153.311through153.317. IT IS ORDERED that each conservator
      shall comply with all terms and conditions of this Standard Possession Order. IT
      IS ORDERED that this Standard Possession Order is effective immediately and
      applies to all periods of possession occurring on and after the date the Court
      signs this Standard Possession Order. IT IS, THEREFORE, ORDERED:
              (a)     Definitions

                     1.     In this Standard Possession Order "school" means the
                            primary or secondary school in which the child is enrolled
                            or, if the child is not enrolled in a primary or secondary
                            school, the public school district in which the child
                            primarily resides.

                    2.      In this Standard Possession Order "child" includes each
                            child, whether one or more, who is a subject of this suit
                            while that child is under the age of eighteen years and not
                            otherwise emancipated.

             (b)    Mutual Agreement or Specified Terms for Possession

                    IT IS ORDERED that the conservators shall have possession of the
                    child at times mutually agreed to in advance by the parties, and,
                    in the absence of mutual agreement, it is ORDERED that the
                    conservators shall have possession of the child under the specified
                    terms set out in this Standard Possession Order.

             (c)    Parents Who Reside 100 Miles or Less Apart

                    Except as otherwise explicitly provided in this Standard Possession
                    Order, when AMANDA LEIGH (BAKER) SELLERS resides 100 miles
                    or less from the primary residence of the child, AMANDA LEIGH
                    (BAKER) SELLERS shall have the right to possession of the child as
                    follows:

      1.     Weekends - On weekends that occur whether or not during the regular
             school term, beginning at 6:00 p.m., on the first, third, and fifth Friday of
             each month and ending at 6:00 p.m. on the following Sunday of each
             month.




                                             6
     On weekends that do not occur during the regular school term 1 beginning
     at 6:00 p.m. 1 on the first, third, and fifth Friday of each month and
     ending at 6:00 p.m. on the following Sunday.

3.   Spring Break in Even-Numbered Years - In even-numbered years,
     beginning at the time the child's school is regularly dismissed on the day
     the child are dismissed from school for the school's spring vacation and.,.../ViJ'.1.-
     ending at the time school resumes after that vacation.                    ·r::-rvr
                                          ,,\1.Ar:..+-;ct:l. l~l-(.\H,   ~i.-              AMANDA LEIGH (BAKER) SELLERS and returns the child to that same
             place and that the weekend so designated does not interfere with
             Mother's Day Weekend.

      3.     Extended Summer Possession by SHAUN KELLY SELLERS - If SHAUN
             KELLY SELLERS gives AMANDA LEIGH (BAKER) SELLERS written notice by
             April 15 of a year or gives AMANDA LEIGH (BAKER) SELLERS fourteen
             days' written notice on or after April 16 of a year, SHAUN KELLY SELLERS
             may designate one weekend beginning no earlier than the day after the
             child's school is dismissed for the summer vacation and ending no later
             than seven days before school resumes at the end of the summer
             vacation, during which an otherwise scheduled weekend period of
             possession by AMANDA LEIGH (BAKER) SELLERS shall not take place in
             that year, provided that the weekend so designated does not interfere
             with AMANDA LEIGH (BAKER) SELLERS's period or periods of extended
             summer possession or with Mother's Day Weekend.

(d)   Parents Who Reside More Than 100 Miles Apart

             Except as otherwise explicitly provided in this Standard Possession Order,
      when AMANDA LEIGH (BAKER) SELLERS resides more than 100 miles from the
      residence of the child, AMANDA LEIGH (BAKER) SELLERS shall have the right to
      possession of the child as follows:

      1.     Weekends - Unless AMANDA LEIGH (BAKER) SELLERS elects the
             alternative period of weekend possession described in the next
             paragraph, AMANDA LEIGH (BAKER) SELLERS shall have the right to
             possession of the child on weekends whether or not they occur during
             the regular school term, beginning at the time the child's school is
             regularly dismissed, on the first, third, and fifth Friday of each month and
             ending at 3:00 p.m. on the following Sunday of each month; and, on
             weekends that do not occur during the regular school term, beginning at
             6:00 p.m. on the first, third and fifth Friday of each month and ending at
             6:00 p.m. on the following Sunday. Except as otherwise explicitly
             provided in this Standard Possession Order, if such a weekend period of
             possession by AMANDA LEIGH (BAKER) SELLERS begins on a Friday that
             is a school holiday during the regular school term or a federal, state, or
             local holiday during the summer months when school is not in session, or
             if the period ends on or is immediately followed by a Monday that is such
             a holiday, that weekend period of possession shall begin at the time the
             child's school is regularly dismissed on the Thursday immediately
             preceding the Friday holiday or school holiday or end at the time school
             resumes after that school holiday, as applicable.

             Alternate Weekend Possession - In lieu of the weekend possession
             described in the foregoing paragraph, AMANDA LEIGH (BAKER) SELLERS
             shall have the right to possession of the child not more than one
             weekend per month whether or not they-occur during the school term, of


                                           8
      AMANDA LEIGH (BAKER) SELLERS's choice beginning at the time the
      child's school is regularly dismissed on the day school recesses for the
      weekend (and whether or not they are attending school) and ending at
      the time the child's school resumes after the weekend. Except as
      otherwise explicitly provided in this Standard Possession Order, if such a
      weekend period of possession by AMANDA LEIGH (BAKER) SELLERS
      begins on a Friday that is a school holiday during the regular school term
      or a federal, state, or local holiday during the summer months when
      school is not in session, or if the period ends on or is immediately
      followed by a Monday that is such a holiday, that weekend period of
      possession shall begin at the time the child's school is regularly dismissed
      on the Thursday immediately preceding the Friday holiday or school
      holiday or end at the time school resumes after that school holiday, as
      applicable. AMANDA LEIGH (BAKER) SELLERS may elect an option for
      this alternative period of weekend possession by giving written notice to
      SHAUN KELLY SELLERS within ninety days after the parties begin to
      reside more than 100 miles apart. If AMANDA LEIGH (BAKER) SELLERS
      makes this election, AMANDA LEIGH (BAKER) SELLERS shall give SHAUN
      KELLY SELLERS fourteen days' written or telephonic notice preceding a
      designated weekend. The weekends chosen shall not conflict with the
      provisions regarding Christmas, Thanksgiving, the child's birthday, and
      Mother's Day Weekend below.

 2.   Spring Break in All Years - Every year, beginning at the time the child's
      school is regularly dismissed on the day the child are dismissed from
      school for the school's spring vacation and ending at the time school
      resumes after that vacation.

 3.   Extended Summer Possession b
~/
      With Written Notice by April 1 - If AMANDA LEIGH (BAKER) SELLERS               .Ji--
      gives SHAUN KELLY SELLERS written notice by April 1 of a year specifying       ·
      an extended period or periods of summer possession for that year,
      AMANDA LEIGH (BAKER) SELLERS shall have possession of the child for
      forty-two days beginning no earlier than the day after the child's school is
      dismissed for the summer vacation and ending no later than seven days
      before school resumes at the end of the summer vacation in that year, to
      be exercised in no more than two separate periods of at least seven
      consecutive days each, as specified in the written notice. These periods
      of possession shall begin and end at 6:00 p.m.

      Without Written Notice by April 1 - If AMANDA LEIGH (BAKER) SELLERS
      does not give SHAUN KELLY SELLERS written notice by April 1 of a year
      specifying an extended period or periods of summer possession for that
      year, AMANDA LEIGH (BAKER) SELLERS shall have possession of the
      child for forty-two consecutive days beginning at~G:OO p.m. on
      June 15 and ending at 6:00 p.m. on July 27 of thaf-year.


                                    9
       Notwithstanding the weekend periods of possession ORDERED for AMANDA
LEIGH (BAKER) SELLERS, it is explicitly ORDERED that SHAUN KELLY SELLERS shall
have a superior right of possession of the child as follows:

      1.     Summer Weekend Possession by SHAUN KELLY SELLERS - If SHAUN
             KELLY SELLERS gives AMANDA LEIGH (BAKER) SELLERS written notice by
             April 15 of a year, SHAUN KELLY SELLERS shall have possession of the
             child on any one weekend beginning at 6:00 p.m. on Friday and ending
             at 6:00 p.m. on the following Sunday during any one period of possession
             by AMANDA LEIGH (BAKER) SELLERS during AMANDA LEIGH (BAKER)
             SELLERS's extended summer possession in that year, provided that if a
             period of possession by AMANDA LEIGH (BAKER) SELLERS in that year
             exceeds thirty days, SHAUN KELLY SELLERS may have possession of the
             child under the terms of this provision on any two nonconsecutive
             weekends during that period and provided that SHAUN KELLY SELLERS
             picks up the child from AMANDA LEIGH (BAKER) SELLERS and returns the
             child to that same place and that the weekend so designated does not
             interfere with Mother's Day Weekend.

      2.     Extended Summer Possession by SHAUN KELLY SELLERS - If SHAUN
             KELLY SELLERS gives AMANDA LEIGH (BAKER) SELLERS written notice by
             April 15 of a year, SHAUN KELLY SELLERS may designate twenty-one
             days beginning no earlier than the day a~er the child's school is
             dismissed for the summer vacation and ending no later than seven days
             before school resumes at the end of the summer vacation in that year, to
             be exercised in no more than two separate periods of at least seven
             consecutive days each, during which AMANDA LEIGH (BAKER) SELLERS
             shall not have possession of the child, provided that the period or periods
             so designated do not interfere with AMANDA LEIGH (BAKER) SELLERS's
             period or periods of extended summer possession or with Mother's Day
             Weekend.

(e)   Holidays Unaffected by Distance

            Notwithstanding the weekend and Thursday periods of possession of
      AMANDA LEIGH (BAKER) SELLERS, SHAUN KELLY SELLERS and AMANDA LEIGH
      {BAKER) SELLERS shall have the right to possession of the child as follows:

      1.     Christmas Holidays in Odd-Numbered Years - In odd-numbered years,
             AMANDA LEIGH (BAKER) SELLERS shall have the right to possession of
             the child beginning at the time the child's school is regularly dismissed on
             the day the child are dismissed from school for the Christmas school
             vacation and ending at noon on December 26, and SHAUN KELLY
             SELLERS shall have the right to possession of the child beginning at noon
             on December 26 and ending at the time the child's school resumes after
             that Christmas school vacation.



                                          10
                                                                                             ~
      2.     Christmas Holidays in Even-Numbered Years - In even-numbered years,         i---
             SHAUN KELLY SELLERS shall have the right to possession of the child
             ~~Hd's school is regularly-dismissed QA-tAe..Da.y                               19}f-
            .J:hej:hild are dismissed from school for the Christmas school vacation and
             ending.at noo~ember ;$, aoo AMANDA LEIGH (BAKER) SELLERS t>G::-, ~
             shall have the right to possession of the child beginning at noon on             /_,...
             December 26 and ending at the time the child's school resumes after that        ';7),JI
             Christmas school vacation.                                   Jj_           / ~
                                                                           y
      3.     Thanksgiving in Odd-Numbered Years - In odd-numbered y~ars; AMANDA
             LEIG       KER) SELLERS shall have the right to posse_ssioh of the child
             beginning      he time the child's school is regular dismissed on the day
             the child are di issed from school for the T nksgiving holiday and
             ending at the time      child's school re     es after that Thanksgiving
             holiday.

      4.                     in Even-Nu er Years - In even-numbered years, SHAUN
             KELLY SELLERS shal        ve the rig to possession of the child beginning
             at the time the · d's school is regu ly dismissed on the day the child
             are dismiss       rom school for the Than   iving holiday and ending at the
                         ild's school resumes after that Thanksgiving holiday.

      5.     Child's Birthday - If   arent is not oth     se entitJed under this Standard
                                         t poss     on of a child on the child's birthday,
             that parent shall have poss     · n of the child and the child's minor
             siblings beginning at 6:00 .m. a         ding at 8:00 p.m. on that day,
             provided that that par. t picks up the c 1 d'(rom the other parent's
             residence an~ the child to that same place.

      6.     Mother's Day Weekend - AMANDA LEIGH (BAKER) SELLERS shall have
             the right to possession of the child each year, beginning at 6:00 p.m. on
             the Friday preceding Mother's Day and ending at 6:00 p.m. on Father's
             Day, provided that if AMANDA LEIGH (BAKER) SELLERS is not otherwise
             entitled under this Standard Possession Order to present possession of
             the child, he sha!I pick up the child from SHAUN KELLY SELLERS's
             residence and return the child to that same place.

      7.     Father's Day Weekend - SHAUN KELLY SELLERS shall have the right to
             possession of the child each year, beginning at 6:00 p.m. on the Friday
             preceding Mother's Day and ending at 6:00 p.m. on Father's Day,
             provided that if SHAUN KELLY SELLERS is not otherwise entitled under
             this Standard Possession Order to present possession of the child, she
             shall pick up the child from AMANDA LEIGH (BAKER) SELLERS's residence
             and return the child to that same place.

(f)   Undesignated Periods of Possession




                                           11
              SHAUN KELLY SELLERS shall have the right of possession of the child at
      all other times not specifically designated in this Standard Possession Order for
      AMANDA LEIGH (BAKER) SELLERS.

(g)   General Terms and Conditions

              Except as otherwise explicitly provided in this Standard Possession Order,
      the terms and conditions of possession of the child that apply regardless of the
      distance between the residence of a parent and the child are as follows:

      1.     Surrender of Child by SHAUN KELLY SELLERS - SHAUN KELLY SELLERS is
             ORDERED to surrender the child to AMANDA LEIGH (BAKER) SELLERS at
             the beginning of each period of AMANDA LEIGH (BAKER) SELLERS's
             possession at the residence of SHAUN KELLY SELLERS.

             If a period of possession by AMANDA LEIGH (BAKER) SELLERS begins at
             the time the child's school is regularly dismissed, SHAUN KELLY SELLERS
             is ORDERED to surrender the child to AMANDA LEIGH (BAKER) SELLERS
             at the beginning of each such period of possession at the school in which
             the child is enrolled. If the child are not in school, AMANDA LEIGH
             (BAKER) SELLERS shall pick up the child at the residence of SHAUN
             KELLY SELLERS at 6:00 p.m., and SHAUN KELLY SELLERS is ORDERED to
             surrender the child to AMANDA LEIGH (BAKER) SELLERS at the residence
             of SHAUN KELLY SELLERS at 6:00 p.m. under these circumstances.

      2.     Return of Child by AMANDA LEIGH (BAKER) SELLERS - AMANDA LEIGH
             (BAKER) SELLERS is ORDERED to return the child at the residence of
             SHAUN KELLY SELLERS at the end of each period of possession.
             However, it is ORDERED that, if SHAUN KELLY SELLERS and AMANDA
             LEIGH (BAKER) SELLERS live in the same county (in Chambers County,
             Texas, and any county contiguous to Chambers County, Texas) at the
             time of rendition of this order, and AMANDA LEIGH (BAKER) SELLERS's
             county of residence remains the same after rendition of this order, and
             SHAUN KELLY SELLERS's county of residence changes (outside of
             Chambers County, Texas, and any county contiguous to Chambers
             County, Texas), effective on the date of the change of residence by
             SHAUN KELLY SELLERS, AMANDA LEIGH (BAKER) SELLERS shall
             surrender the child to SHAUN KELLY SELLERS at the residence of
             AMANDA LEIGH (BAKER) SELLERS at the end of each period of
             possession.

             If a period of possession by AMANDA LEIGH (BAKER) SELLERS ends at
             the time the child's school resumes, AMANDA LEIGH (BAKER) SELLERS is
             ORDERED to surrender the child to SHAUN KELLY SELLERS at the end of
             each such period of possession at the school in which the child are
             enrolled or, if the child are not in school, at the residence of SHAUN
             KELLY SELLERS at 6:00 p.m.



                                          12
         3.     Surrender of Child by AMANDA LEIGH (BAKER) SELLERS - AMANDA
                LEIGH (BAKER) SELLERS is ORDERED to surrender the child to SHAUN
                KELLY SELLERS, if the child are in AMANDA LEIGH (BAKER) SELLERS's
                possession or subject to AMANDA LEIGH (BAKER) SELLERS'S control, at
                the beginning of each period of SHAUN KELLY SELLERS's exclusive
                periods of possession, at the place designated in this Standard Possession
                Order at the at the residence of SHAUN KELLY SELLERS.

         4.     Return of Child by SHAUN KELLY SELLERS - SHAUN KELLY SELLERS is
                ORDERED to return the child to AMANDA LEIGH (BAKER) SELLERS, if
                AMANDA LEIGH (BAKER) SELLERS is entitled to possession of the child,
                at the end of each of SHAUN KELLY SELLERS's exclusive periods of
                possession, at the place designated in this Standard Possession Order.

         5.     Personal Effects - Each conservator is ORDERED to return with the child
                the personal effects that the child brought at the beginning of the period
                of possession.

         6.     Designation of Competent Adult - Each conservator may designate any
                competent adult who is known to the child to pick up and return the
                child, as applicable. IT IS ORDERED that a conservator or a designated
                competent adult be present when the child are picked up or returned.

         7.     Inability to Exercise Possession - Each conservator is ORDERED to give
                notice to the person in possession of the child on each occasion that the
                conservator will be unable to exercise that conservator's right of
                possession for any specified period.

         8.     Written notice shall be deemed to have been timely made if received or
                postmarked before or at the time that notice is due.

         9.     Notice to School and SHAUN KELLY SELLERS - If AMANDA LEIGH
                (BAKER) SELLERS's time of possession of the child ends at the time
                school resumes and for any reason the child are not or will not be
                returned to school, AMANDA LEIGH (BAKER) SELLERS shall immediately
                notify the school and SHAUN KELLY SELLERS that the child will not be or
                has not been returned to school.

 This concludes the Standard Possession Order.

 Parenting Plan: Supplementation of Possession by Electronic Communication

      IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS and SHAUN KELLY SELLERS
 shall provide to one another the telephone number at which the child may be contacted
 for purposes of this supplementation of possession by electronic communication for the
 specific periods set out herein. Each conservator is encouraged to communicate
_!~91Jlarly with a child when not in possession and it is the re~l?onsibility of conservator to
  make contact and not to rely upon the other conservator to make contact for the

                                              13
communication set out herein. The conservator in possession is ORDERED to make the
child available for communication with the conservator not in possession for the periods
of time ordered herein.

     IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS and SHAUN KELLY SELLERS
shall have electronic communication on each Saturday and Sunday of each weekend
commencing at 7:00 o:clock p.m. and ending at 7:15 o:clock p.m. with the child for
which the conservator does not have court-ordered periods of possession.

     IT IS ORDERED that AMANDA LEIGH {BAKER) SELLERS and SHAUN KELLY SELLERS
shall have electronic communication on each Monday, Tuesday, Wednesday, Thursday
and Friday of each week commencing at 7:00 o:clock p.m. and ending at 7:15 o:clock
p.m. with the child for which the conservator does not have court-ordered periods of
possession.

       For purposes of this order, the term "electronic communication" means any
communication facilitated by the use of any wired or wireless technology via the
Internet or any other electronic media. The term includes communication facilitated by
the use of a telephone, cell phone, electronic mail, instant messaging,
videoconferencing, or webcam.

     IT IS FURTHER ORDERED that each conservator shall have electronic
communication with the child to supplement his or her periods of possession as follows:

       a. The child may telephone the other conservator.

       b. The child may e-mail or contact by electronic means other than telephone the
       other conservator.
       c. The conservator who is not with the child shall make an effort to talk at least
       four (4) times a week by calling the child at reasonable times, preferably
       between at 7:00 o:clock p.m. and ending at 7:15 o:clock p.m.

       d. Upon notice of intent to communicate with the child, the conservator who is
       with the child shall make a good faith effort to make the child available by
       telephone so that the other conservator may talk to the child.

       e. If a message is left from the conservator who is not with the child, the other
       conservator shall assist the child in returning the call.

        f. Reasonable times to call the child at the other conservator's home are
       between 6 and 7:30 p.m.



                                           14
            g. Telephone calls and other communication shall not be monitored by the other
            conservator unless either believes in good faith that a child is having a problem,
            in which case the conservator shall advise the other conservator that the call or
            other communication is being monitored.

            h. Telephone contact with the other parent/conservator shall not exceed fifteen
            (15) minutes in a 24-hour time frame.

2.   Duration

             The periods of possession ordered above apply to each child the subject of this
     suit while that child is under the age of eighteen years and not otherwise emancipated.

3.   Noninterference with Possession

            IT IS ORDERED that neither conservator shall take possession of the child during
     the other conservator's period of possession unless there is a prior written agreement
     signed by both conservators, or, in case of an emergency.

             IT IS ORDERED that the party not in possession of the child may communicate
     with a child while in the other party's possession at the request of a child or for a single
     conversation not to exceed 15 minutes. IT IS FURTHER ORDERED that neither parent
     shall communicate with a child or child through digital means, such as email, twitter, or
     otherwise, unless it is an emergency circumstance, and, it is ORDERED that any parent
     that receives digital communication from a child while the child is in the possession of
     the other parent, shall not encourage the communication with the child in that
     circumstance.

4.   Travel with the Child or a Child outside the United States

            IT IS ORDERED that if a conservator intends to have the child or child travel
     outside the United States during the conservator's period of possession of the child or
     child, the conservator shall provide written notice to the other conservator. IT IS
     ORDERED that this written notice shall include all the following:

            a.      Any written consent form for travel outside the United States that
                    is required by the country of destination, countries through which
                    travel will occur, or the intended carriers;
            b.      The date, time, and location of the child's departure from the
                    United States~
            c.      A reasonable description of means of transportation, including, if
                    applicable, all names of carriers, flight numbers, and scheduled
                    departure and arrival times;
            d.      A reasonable description of each destination of the
                    intended travel, including the name, address, and phone
                    number of each interim destination and the final travel
                    location;

                                                  15
       e.      The dates the child are scheduled to arrive and depart at
               each such destination;
       f.       The date, time, and location of the child's return to the United States;
       g.       A complete statement of each portion of the intended travel during
                which the conservator providing the written notice will not
                accompany the child; and
       h.      The name, permanent and mailing addresses, and work and home
               telephone numbers of each person accompanying the child on the
               intended travel other than the conservator providing the written notice.

        5.      In the event the conservator will not accompany the child or child during a
portion of the intended international travel, then the conservator shall designate a
competent adult known to the child or child to accompany the child or child.

        6.     If the intended travel is a group trip, such as with a school or other
organization, the conservator providing the written notice is ORDERED to provide
with the written notice all information about the group trip and its sponsor instead of
stating the name, permanent and mailing addresses, and work and home telephone
numbers of each person accompanying the child or child.

        7.       IT IS FURTHER ORDERED that this written notice shall be furnished to
the other conservator no less than 21 days before the intended day of departure of
the child or child from the United States.

        8.      AMANDA LEIGH {BAKER) SELLERS and SHAUN KELLY SELLERS are each
ORDERED to properly execute a written consent form to travel abroad and any other
form required for the travel by the United States Department of State, passport
authorities, foreign nations, travel organizers, school officials, or public carriers; when
applicable, to have the forms duly notarized; and, within ten days of that conservator's
receipt of each consent form, to deliver the form to the conservator providing the
written notice.

        9.      IT IS ORDERED that any conservator who violates the terms and
conditions of this Temporary order shall be liable for all costs incurred due to that
person's noncompliance with this Temporary order. These costs shall include, but not be
limited to, the expense of nonrefundable or non-creditable tickets, the costs of
nonrefundable deposits for travel or lodging, attorney's fees, and all other costs incurred
seeking enforcement of any provisions of this Temporary order.

Child Support




Withholding from Earnings

                                            16
       IT IS ORDERED that any employer of AMANDA LEIGH (BAKER) SELLERS shall be
ordered to withhold from earnings for child support from the disposable earnings of
AMANDA LEIGH (BAKER) SELLERS for the support of PEYTON GRACE SELLERS.

         IT IS FURTHER ORDERED that all amounts withheld from the disposable
earnings of AMANDA LEIGH (BAKER) SELLERS by the employer and paid in accordance
with the order to that employer shall constitute a credit against the child support
obligation. Payment of the full amount of child support ordered paid by this temporary
order through the means of withholding from earnings shall discharge the child support
obligation. If the amount withheld from earnings and credited against the child support
obligation is less than 100 percent of the amount ordered to be paid by this temporary
order, the balance due remains an obligation of AMANDA LEIGH (BAKER) SELLERS, and
it is hereby ORDERED that AMANDA LEIGH (BAKER) SELLERS pay the balance due
directly to the state disbursement unit specified below.

       Payment

        IT IS ORDERED that all payments shall be made through the state disbursement
unit at Texas Child Support Disbursement Unit, P.O. Box 659791, San Antonio, Texas
78265-9791, and thereafter promptly remitted to SHAUN KELLY SELLERS for the support
of the child. IT IS ORDERED that each party shall pay, when due, all fees charged to
that party by the state disbursement unit and any other agency statutorily authorized to
charge a fee.

       Change of Employment

       IT IS FURTHER ORDERED that AMANDA LEIGH (BAKER) SELLERS shall notify
this Court and SHAUN KELLY SELLERS by U.S. certified mail, return receipt requested, of
any change of address and of any termination of employment. This notice shall be
given no later than seven days after the change of address or the termination of
employment. This notice or a subsequent notice shall also provide the current address
of AMANDA LEIGH (BAKER) SELLERS and the name and address of his current
employer, whenever that information becomes available.

       Clerk's Duties

       IT IS ORDERED that, on the request of a prosecuting attorney, the title IV-D
agency, the friend of the Court, a domestic relations office, SHAUN KELLY SELLERS,
AMANDA LEIGH (BAKER) SELLERS, or an attorney representing SHAUN KELLY SELLERS
or AMANDA LEIGH (BAKER) SELLERS, the clerk of this Court shall cause a certified copy
of the Order/Notice to Withhold Income for Child Support to be delivered to any
employer.

Health Care

       IT IS ORDERED that as additional child support, medical support shall be
provided for the child as follows:


                                          17
        1.       IT IS ORDERED that both parents are obligated to provide insurance
coverage for the child; IT IS ORDERED that SHAUN KELLY SELLERS is ordered to
maintain health insurance coverage on the child through his employer, which at this
time is available due to his continuing unemployment.

        2.      Definition - "Health insurance" means insurance coverage that provides
basic health-care services, including usual physician services, office visits,
hospitalization, and laboratory, X-ray, and emergency services, and may be provided in
the form of an indemnity insurance contract or plan, a preferred provider organization or
plan, a health maintenance organization, or any combination thereof.

       3.      IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS shall reimburse
SHAUN KELLY SELLERS for the cost of the health insurance coverage currently provided
by him, the state or federal insurance programs.

        4.      Conversion of Policy - IT IS ORDERED that if the party through whose
employment or membership in a union, trade association, or other organization health
insurance has been provided for the child is leaving that employment, union, trade
association, or other organization or for any other reason health insurance will not be
available for the child through the employment or membership in a union, trade
association, or other organization of either party, the party leaving employment or losing
coverage shall, within ten days of termination of his or her employment or coverage,
convert the policy to individual coverage for the child in an amount equal to or
exceeding the coverage at the time his or her employment or coverage is terminated
and if not available through any governmental health insurance coverage available for
the child.




       IT IS ORDERED that all reimbursement payments shall be made under Cause No.
2007-50249 through the State Disbursement Unit, P. 0. Box 659791, San Antonio, TX
78265-9791 and then remitted by that agency to SHAUN KELLY SELLERS for the
reimbursement of health insurance as additional support of the child. IT IS FURTHER
ORDERED that AMANDA LEIGH (BAKER) SELLERS shall pay, when due, all fees charged
by that agency.

        6.     Claim Forms - Except as provided in paragraph 8 below, the party who is
not carrying the health insurance policy covering the child is ORDERED to submit to the
party carrying the policy, within ten days of receiving them, any and all forms, receipts,
bills, and statements reflecting the health-care expenses the party not carrying the
policyJncurs-on behalf of the child.                              -:_~-


                                           18
       The party who is carrying the health insurance policy covering the child             is
ORDERED to submit all forms required by the insurance company for payment                  or
reimbursement of health-care expenses incurred by either party on behalf of the child      to
the insurance carrier within ten days of that party's receiving any form, receipt, bill,   or
statement reflecting the expenses.

        7.      Constructive Trust for Payments Received - IT IS ORDERED that any
insurance payments received by the party carrying the health insurance policy covering
the child from the health insurance carrier as reimbursement for health-care expenses
incurred by or on behalf of the child shall belong to the party who incurred and paid
those expenses. IT IS FURTHER ORDERED that the party carrying the policy is
designated a constructive trustee to receive any insurance checks or payments for
health-care expenses incurred and paid by the other party, and the party carrying the
policy shall endorse and forward the checks or payments, along with any explanation of
benefits, to the other party within three days of receiving them.

        8.     Filing by Party Not Carrying Insurance - In accordance with article 3.51-
13 of the Texas Insurance Code, IT IS ORDERED that the party who is not carrying the
health insurance policy covering the child may, at that party's option, file directly with
the insurance carrier with whom coverage is provided for the benefit of the child any
claims for health-care expenses, including, but not limited to, medical, hospitalization,
and dental costs.

       9.      Secondary Coverage - IT IS ORDERED that nothing in this order shall
prevent either party from providing secondary health insurance coverage for the child at
that party's sole cost and expense. IT IS FURTHER ORDERED that if a party provides
secondary health insurance coverage for the child, both parties shall cooperate fully with
regard to the handling and filing of claims with the insurance carrier providing the
coverage in order to maximize the benefits available to the child and to ensure that the
party who pays for health-care expenses for the child is reimbursed for the payment
from both carriers to the fullest extent possible.

         10.    Compliance with Insurance Company Requirements - Each party is
ORDERED to conform to all requirements imposed by the terms and conditions of the
policy of health insurance covering the child in order to assure maximum reimbursement
or direct payment by the insurance company of the incurred health-care expense,
including but not limited to requirements for advance notice to carrier, second opinions,
and the like. Each party is ORDERED to attempt to use "preferred providers," or
services within the health maintenance organization, if applicable; however, this
provision shall not apply if emergency care is required. Disallowance of the bill by a
health insurer shall not excuse the obligation of either party to make payment; however,
if a bill is disallowed or the benefit reduced due to the failure of a party to follow
procedures or requirements of the carrier, that party shall be wholly responsible for the
increased portion of that bill.

       If health insurance coverage for the child is provided through a health
maintenance organization (HMO) or preferred provider organization (PPO), the parties
are ORDERED to_Li?e_health-care providers who are employed by the HMO or~approved


                                            19
by the PPO whenever feasible. If health-care expenses are incurred by using that HMO
or PPO plan, SHAUN KELLY SELLERS is ORDERED to pay 50% FIFrY percent and ALICIA
MCCOY PENA is ORDERED to pay 50% FIFrY percent of all reasonable and necessary
health-care expenses not paid by insurance and incurred by or on behalf of the parties'
child, including, without limitation, any copayments for office visits or prescription drugs,
the yearly deductible, if any, and medical, surgical, prescription drug, mental health-care
services, dental, eye care, ophthalmological, and orthodontic charges, for as long as
child support i!> payable under the terms of this order. If a party incurs health-care
expenses for a child by using the services of health-care providers not employed by the
HMO or approved by the PPO, except in an emergency, without the written agreement
of the other party, the party incurring the services is ORDERED to pay 100% ONE
HUNDRED percent and the other party is ORDERED to pay 0% percent of all reasonable
and necessary health-care expenses not paid by insurance and incurred by or on behalf
of the parties' child, as set out above. If a party incurs health-care expenses for a child
by using the services of health-care providers not employed by the HMO or approved by
the PPO in an emergency or with the written agreement of the other party, the party
incurring the services is ORDERED to pay 50% percent and the other party is ORDERED
to pay 50% percent of all reasonable and necessary health-care expenses not paid by
insurance and incurred by or on behalf of the parties' child, as set out above.

         If the child is enrolled in a health-care plan that is not an HMO or a PPO, SHAUN
KELLY SELLERS is ORDERED to pay 50% FIFrY percent and AMANDA LEIGH (BAKER)
SELLERS is ORDERED to pay 50% FIFrY percent of all reasonable and necessary
health-care expenses not paid by insurance and incurred by or on behalf of the parties'
child, including, without limitation, the yearly deductible, if any, and medical, surgical,
prescription drug, mental health-care services, dental, eye care, ophthalmological, and
orthodontic charges, for as long as child support is payable under the terms of this
order.

        11.     Payment of Uninsured Expenses - IT IS ORDERED that the party who
pays for a health-care expense on behalf of the child shall submit to the other party,
within ten days of receiving them, all forms, receipts, bills, and explanations of benefits
paid reflecting the uninsured portion of the health-care expenses the paying party incurs
on behalf of the child. IT IS FURTHER ORDERED that, within ten days after the
nonpaying party receives the explanation of benefits stating benefits paid, that party
shall pay his or her share of the uninsured portion of the health-care expenses either by
paying the health-care provider directly or by reimbursing the paying party for any
advance payment exceeding the paying party's share of the expenses.

        12.    Exclusions - The provisions above concerning uninsured expenses shall be
interpreted to include expenses for travel to and from the health-care provider, for
parking fees and for nonprescription medication.

        13.    Reasonableness of Charges - IT IS ORDERED that reasonableness of the
charges for health-care expenses shall be presumed on presentation of the bill to a
party and that disallowance of the bill by a health insurer shall not excuse that party's
obligation to make payment or E,~imbursement as otherwise provided herein.



                                            20
        14.     Information Required - IT IS ORDERED that a party providing health
insurance shall furnish to the other party and the local domestic relations office the
following information no later than the thirtieth day after the date the notice of the
rendition of this order is received:

        (a)    the Social Security number of the party providing insurance;
        (b)    the name and address of the employer of the party providing insurance;
        ©)     whether the employer is self-insured or has health insurance available;
        (d)    proof that health insurance has been provided for the child; and
        (e)    the name of the health insurance carrier, the number of the policy, a
copy of the policy and schedule of benefits, a health insurance membership card, claim
forms, and any other information necessary to submit a claim or, if the employer is seif-
insured, a copy of the schedule of benefits, a membership card, claim forms, and any
other information necessary to submit a claim.

        IT IS FURTHER ORDERED that any party carrying health insurance on the child
shall furnish to the other party a copy of any renewals or changes to the policy no later
than the fifteenth day after the renewal or change is received.

       IT IS FURTHER ORDERED that a party providing health insurance shall provide to
the other party and the local domestic relations office any additional information
regarding health insurance coverage that becomes available to the party providing
insurance. IT IS FURTHER ORDERED that the information shall be provided no later
than the fifteenth day after the date the information is received.

       15.     Order to Employer Entered - On this date an "Employer's Order to
Withhold from Earnings for Child Support" and a "Medical Child-Support Order" were
entered by the Court. For the purpose of section 1169 of title 29 of the United States
Code, the party not carrying the health insurance policy is designated the custodial
parent and alternate recipient's representative.

        16.    Termination or Lapse of Insurance - If the health insurance coverage for
the child lapses or terminates the party who is providing the insurance is ORDERED to
notify the other party no later than the fifteenth day after the date of termination or
lapse. If additional health insurance is available or becomes available to ALICIA MCCOY
PENA for the child, PEYTON GRACE SELLERS, ALICIA MCCOY PENA must notify SHAUN
KELLY SELLERS and the local domestic relations office no later than the fifteenth day
after the date the insurance becomes available. IT IS ORDERED that ALICIA MCCOY
PENA must enroll the child in a health insurance plan at the next available enrollment
period.

        17.    Place of Transmittal - IT IS ORDERED that all bills, invoices, statements,
claims, explanations of benefits, insurance policies, medical insurance identification
cards, other documents, and written notices, as well as payments, required to be
transmitted by one party to the other under the health-care coverage and health
insurance provisions of this order shall be transmitted by the sending party to the
residence of the receiving party.



                                           21
      18.   WARNING - A PARENT ORDERED TO PROVIDE HEALTH INSURANCE
WHO FAILS TO DO SO IS LIABLE FOR NECESSARY MEDICAL EXPENSES OF THE CHILD,
WITHOUT REGARD TO WHETHER THE EXPENSES WOULD HAVE BEEN PAID IF HEALTH
INSURANCE HAD BEEN PROVIDED.

Miscellaneous Child Support Provisions

       No Credit for Informal Payments

        IT IS ORDERED that the child support as prescribed in this temporary order shall
be exclusively discharged in the manner ordered and that any direct payments made by
AMANDA LEIGH (BAKER) SELLERS to SHAUN KELLY SELLERS or any expenditures
incurred by AMANDA LEIGH (BAKER) SELLERS during AMANDA LEIGH (BAKER)
SELLERS's periods of possession of or access to the child, as prescribed in this
temporary order, for food, clothing, gifts, travel, shelter, or entertainment are deemed in
addition to and not in lieu of the support ordered in this temporary order.

       Support as Obligation of Estate

        IT IS ORDERED that the provisions for child support in this temporary order shall
be an obligation of the estate of AMANDA LEIGH (BAKER) SELLERS and shall not
terminate on the death of AMANDA LEIGH (BAKER) SELLERS. Payments received for
the benefit of the child, including payments from the Social Security Administration,
Department of Veterans Affairs or other governmental agency or life insurance
proceeds, annuity payments, trust distributions, or retirement survivor benefits, shall be
a credit against this obligation. Any remaining balance of the child support is an
obligation of AMANDA LEIGH (BAKER) SELLERS'S estate.

Information Regarding Parties

       The information required for each party by section 105.006(a) of the Texas
Family Code is as follows:

       Name: AMANDA LEIGH (BKER) SELLERS
       Social Security number: xxx-xx-X498      1310 '3C(9q
       Driver's license number: /fJ'fJ1.'J1 t?j Issuing state:   TX         q
                                                                              3
       Current residence address: ;am 14 C)edsen Trace ntl9€r5pring, TX 773!iG
       Mailing address:      Same 2.;e.~ .~ bR..
       Home telephone number: 832-914-3986
       Name of employer: None
       Address of employment: N/A
       Work telephone number: N/A

       Name: SHAUN KELLY SELLERS
       Social Security number:      xxx-xx-x027
       Driver's license number: XXXXX690     Issuing state:    Texas
       Current residence address: 1711 Maryon St., Baytown, Chambers County, TX
       Mailing address: Same

                                            22
       Home telephone number: 832-470-5571
       Name of employer:    Sentinel Integrity
       Address of employment: 6606 Miller Road 2, Houston, TX 77049 TX 77591
       Mailing Address: Same
       Work telephone number: 281.457-2225

       Name: PEYTON GRACE SELLERS
       Social Security number: xxx-xx-x2598
       Driver's license number: None                    Issuing state: None
       Current residence address: 1711 Maryon St., Baytown, Chambers County, TX
       Mailing address: Same
       Home telephone number: None

Mutual Injunctions to Protect the Child

       The Court finds that the parties have entered into an agreement to enjoin the
parents' conduct during the pendency of this suit. IT IS ORDERED that the requirement
of a bond is hereby waived by signature of each party.

        The mutual injunctions granted below shall be effective immediately and shall be
 binding on SHAUN KELLY SELLERS and on AMANDA LEIGH (BAKER) SELLERS, as parent
joint managing conservators, and any third party with notice of these injunctions. IT IS
ORDERED that SHAUN KELLY SELLERS and AMANDA LEIGH (BAKER) SELLERS, as
parent joint managing conservators, and any third party with notice of these injunctions
are temporarily enjoined, including but not limited to LARRY DOUTY, NEDRA DOUTY and            j

SHARON MEADOWS, from:                                                                      ~

       1. Discussing this~s~proceeding or related matters within the hearing . /
       of a child or in the presence of a child;

       2 Allowing third parties to discuss this 1,.;i~n      proceeding or related
       matters within the hearing of a child or in the presence of a child;
                                                                                       .J
       3. Interrogating a child regarding the conduct of the other party during a
       period of possession of a child;

       4. Allowing third parties to interrogate a child regarding the conduct of the
       other party during a period of possession of a child;

       5. Making any derogatory comment or gesture regarding a party or a party's
       family member within the hearing of a child or in the physical presence of a
       child;

       6. Allowing third parties to make any derogatory comment or gesture regarding
       a party or a party's family member within the hearing or in the physical presence
       of a child;


                                           23
       7. Communicating with the other party in person, by telephone, or in writing in
       vulgar, profane, obscene or indecent language, or in a coarse or offensive
       manner;

       8.   Hiding or secreting the child from a party;                             ~V'V
       9. Allowing any unrelated adult to be present in the party's residence between       11.fJ
       the hours of 10:00 p.m. and 7:00 a.m.~lu·,~ ~ f'2.ossa.s~10µ

       10. Consuming alcohol eight hours prior to or during any period of
       transportation of a child the subject of this suit; and,

       11. Communicating with the other party in person by telephone, or in writing in
       a vulgar, profane, obscene or indecent language or in an offensive manner.

        The parties, SHAUN KELLY SELLERS and on AMANDA LEIGH (BAKER) SELLERS,
waive issuance and service of process and citation of these injunctions and waive
issuance of bond for the performance of these injunctions and agree to the terms of the
Temporary Mutual Injunctions issued on the date of entry of this Agreed Temporary
Order as evidenced by their signatures hereto and specifically agree that these
injunctions shall continue in full force until modified by this Court.

Drug Test Ordered

       IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS shall appear at STAT
TESTING 9235 Hwy 146, Ste 4, Baytown, TX 77523 Phone No. 281.576.2799 for the
purpose of provided hair follicle and urine samples for the purpose of drug testing for
opiates and non-opiates including but not limited to a medical health panel (prescription
medications) by 5:00 o'clock p.m. on 1>ec.~~R. 9            , 2014. IT IS ORDERED that
SHAUN KELLY SELLERS shall prepay all costs associated with this initial drug test. IT IS
ORDERED that all subsequent drug tests shall be paid for by AMANDA LEIGH (BAKER)
SELLERS.

        IT IS ORDERED that AMANDA LEIGH (BAKER) SELLERS' failure to timely appear
on or before the date and time set out in this order will constitute a automatic finding of
a positive drug test result for all purposes and all periods of possession will be
suspended.

       In the event of AMANDA LEIGH (BAKER) SELLERS' failure to timely appear or in
the event of a positive drug test, IT IS ORDERED that all periods of possession as set
out herein are suspended until such time as AMANDA LEIGH (BAKER) SELLERS' provides
this Court with a negative hair follicle and urine drug test result.

WARNINGS
      EACH PERSON WHO IS A PARTY TO THIS ORDER IS ORDERED TO NOTIFY
EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY OF ANY CHANGE
IN THE PARTY'S CURRENT RESIDENCE ADDRESS, MAILING ADDRESS, HOME     -··

                                            24
TELEPHONE NUMBER, NAME OF EMPLOYER, ADDRESS OF EMPLOYMENT, DRIVER'S
LICENSE NUMBER, AND WORK TELEPHONE NUMBER. THE PARTY IS ORDERED TO
GIVE NOTICE OF AN INTENDED CHANGE IN ANY OF THE REQUIRED INFORMATION TO
EACH OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY ON OR BEFORE
THE 60TH DAY BEFORE THE INTENDED CHANGE. IF THE PARTY DOES NOT KNOW OR
COULD NOT HAVE KNOWN OF THE CHANGE IN SUFFICIENT TIME TO PROVIDE 60-DAY
NOTICE, THE PARTY IS ORDERED TO GIVE NOTICE OF THE CHANGE ON OR BEFORE
THE FIFrH DAY AFrER THE DATE THAT THE PARTY KNOWS OF THE CHANGE.

      THE DUTY TO FURNISH THIS INFORMATION TO EACH OTHER PARTY, THE
COURT, AND THE STATE CASE REGISTRY CONTINUES AS LONG AS ANY PERSON, BY
VIRTUE OF THIS ORDER, IS UNDER AN OBLIGATION TO PAY CHILD SUPPORT OR
ENTITLED TO POSSESSION OF OR ACCESS TO A CHILD.
      FAILURE BY A PARTY TO OBEY THE ORDER OF THIS COURT TO PROVIDE EACH
OTHER PARTY, THE COURT, AND THE STATE CASE REGISTRY WITH THE CHANGE IN
THE REQUIRED INFORMATION MAY RESULT IN FURTHER LITIGATION TO ENFORCE
THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING OF CONTEMPT MAY BE
PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS, A FINE OF UP TO $500
FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR PAYMENT OF ATIORNEY'S FEES
AND COURT COSTS.

       Notice shall be given to the other party by delivering a copy of the notice to the
party by registered or certified mail, return receipt requested. Notice shall be given to
the Court by delivering a copy of the notice either in person to the clerk of this Court or
by registered or certified mail addressed to the clerk at the 253RD Judicial District Court
of Chambers County, Texas at P. 0. Box 490, Anahuac, TX 77514. Notice shall be
given to the state case registry by mailing a copy of the notice to State Case Registry,
Contract Services Section, MC046S, P.O. Box 12017, Austin, Texas 78711-2017.

      NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS: YOU MAY USE
REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD CUSTODY SPECIFIED IN
THIS ORDER. A PEACE OFFICER WHO RELIES ON THE TERMS OF A COURT ORDER
AND THE OFFICER'S AGENCY ARE ENTITLED TO THE APPLICABLE IMMUNITY AGAINST
ANY CLAIM, CIVIL OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE TERMS OF
THE ORDER THAT RELATE TO CHILD CUSTODY. ANY PERSON WHO KNOWINGLY
PRESENTS FOR ENFORCEMENT AN ORDER THAT IS INVALID OR NO LONGER IN
EFFECT COMMITS AN OFFENSE THAT MAY BE PUNISHABLE BY CONFINEMENT IN JAIL
FOR AS LONG AS TWO YEARS AND A FINE OF AS MUCH AS $10,000.

       WARNINGS TO PARTIES: FAILURE TO OBEY A COURT ORDER FOR CHILD
SUPPORT OR FOR POSSESSION OF OR ACCESS TO A CHILD MAY RESULT IN FURTHER
LmGATION TO ENFORCE THE ORDER, INCLUDING CONTEMPT OF COURT. A FINDING
OF CONTEMPT MAY BE PUNISHED BY CONFINEMENT IN JAIL FOR UP TO SIX MONTHS,
A FINE OF UP TO $500 FOR EACH VIOLATION, AND A MONEY JUDGMENT FOR
PAYMENT OF ATIORNEY'S FEES AND COURT COSTS.




                                            25
       FAILURE OF A PAR1Y TO MAKE A CHILD SUPPORT PAYMENT TO THE PLACE
 AND IN THE MANNER REQUIRED BY A COURT ORDER MAY RESULT IN THE PARTY'S
 NOT RECEIVING CREDIT FOR MAKING THE PAYMENT.

       FAILURE OF A PAR1Y TO PAY CHILD SUPPORT DOES NOT JUSTIFY DENYING
 THAT PAR1Y COURT-ORDERED POSSESSION OF OR ACCESS TO A CHILD. REFUSAL BY
 A PAR1Y TO ALLOW POSSESSION OF OR ACCESS TO A CHILD DOES NOT JUSTIFY
 FAILURE TO PAY COURT-ORDERED CHILD SUPPORT TO THAT PARTY.

 Attorney's Fees and Costs

           IT IS ORDERED that each party shall pay all attorneys' fees and cost incurred

   on their behalf.

 Relief Not Granted

           IT IS ORDERED that all other relief requested and not expressly granted herein

 is reserved for trial.

 Date of Order

 SIGNED on      (k....f,"'   <   f   2014.




                                                           Judge Carroll Wilborn, Jr
 APPROVED AS TO FORM ONLY:                                   Sitting by Assignment

~V0
BEVERLYJ. ~ER
 P.O. Box 665
 Channelview, Texas 77530
 281-839.7465
 FAX 281-839-7645
 TBN: 14250450
 beverlyjharper@gmail.com
 Attorney for Petitioner,
 SHAUN KELLY SELLERS




                                                  --·--:o::-·.




                                             26
APPROVED AND CONSENTED TO AS TO BOTH FORM AND SUBSTANCE:



SHAUN KELLY SELLERS, Petitioner




                                  27